SENTENCIA
Se confirma la resolución apelada por estar el Tribunal igualmente dividido.
El Juez Asociado Señor Díaz Cruz emitió opinión con-currente a la cual se unen los Jueces Asociados Señores Rigau, Dávila y Torres Rigual. El Juez Asociado Señor Irizarry Yunqué emitió opinión disidente a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Negrón García. El Juez Asociado Señor Martín disintió sin opinión.
Así lo pronunció y manda el Tribunal y certifica el Secretario.
(Fdo.) Ernesto L. Chiesa

Secretario

-0-